Citation Nr: 0205882	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-14 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to assignment of a higher rating for service-
connected bilateral hearing loss.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to August 18, 1998.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998, July 1998, and May 1999 
rating decisions by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs. 


FINDING OF FACT

In a May 2002 written communication, the veteran withdrew all 
issues from appellate status. 


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claims of entitlement to service connection for 
hypertension, for assignment of a higher disability rating 
for bilateral hearing loss, and for a total rating based on 
individual unemployability prior to August 18, 1998.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In May 2002, a letter was received from the veteran.  In this 
written communication, the veteran indicated that he was 
satisfied with the result of his last hearing and that he 
wished to withdraw his Board appeal.  Accordingly, there are 
no longer any issues in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issues on appeal from appellate status, and there effectively 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.

In closing, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  However, the Board finds nothing in the new 
legislation or implementing regulations which affects the 
veteran's ability to voluntarily withdraw issues from 
appellate status.


ORDER

The appeal is dismissed as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

